                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              EVANSVILLE DIVISION

UNITED STATES OF AMERICA,                   )
          Plaintiff,                        )
                                            )      3:06-cr-000038-RLY-CMM
       vs.                                  )
                                            )
BENJAMIN PARISH,                            )      -26
          Defendant                         )


                          REPORT AND RECOMMENDATION

       On February 20, 2019, the Court held an initial hearing on the Petition for

Warrant or Summons for Offender Under Supervision filed on January 22, 2019.

Defendant Benjamin Parish (“Defendant”) appeared in person with FCD counsel,

Joseph Cleary. The government appeared by Todd Shellenbarger, Assistant United

States Attorneys, via telephone. U. S. Parole and Probation appeared by Officer Jennifer

Considine.

       The Court conducted the following procedures in accordance with Fed. R. Crim.

P. 32.1(a)(1) and 18 U.S.C. §3583:

       1.        The Court advised Defendant of his rights and provided him with a copy of

the petition. Defendant orally waived his right to a preliminary hearing.

       2.        After being placed under oath, Defendant admitted Violation No. 4.

[Docket No. 222.]

       3.        The allegation to which Defendant admitted, as fully set forth in the

petition, are:
       Violation
       Number          Nature of Noncompliance

            4          "The defendant shall not unlawfully possess a controlled substance.
                       The defendant shall refrain from any unlawful use of a controlled
                       substance."

                       As previously reported to the Court, on August 28, 2018, Benjamin
                       Parish tested positive for amphetamines. He admitted to using
                       methamphetamine on August 26, 2018.


       4.       The parties stipulated that:

                (a)    The highest grade of violation is a Grade B violation.

                (b)    Defendant’s criminal history category is IV.

                (c)    The range of imprisonment applicable upon revocation of
                       supervised release, therefore, is 12 to 18 months imprisonment.

       5.       Parties jointly recommended that defendant be incarcerated for fourteen

(14) months with no supervised release to follow. The Government will not pursue

further penalties with regard to Violation Nos. 1, 2, and 3 in the Petition; nor will it

pursue Violation No. 5 that was presented orally to the Court.

       6.       The Magistrate Judge, having considered the factors in 18 U.S.C. §3553(a),

and as more fully set forth on the record, finds that:

       (a)      The Defendant violated the conditions in the petition;

       (b)      That the agreement of the parties is an appropriate resolution of this

       matter and the agreement is commended to the favorable consideration of the

       District Judge;

       (c)      That, consistent with the agreement, the Magistrate Judge recommends

       that the defendant’s supervised release be revoked, and that he should be

       sentenced to the custody of the Attorney General or his designee for a period of


                                               2
       fourteen (14) months with no supervised release to follow. The Defendant is to

       be taken into custody immediately pending the District Judge’s action on this

       Report and Recommendation.

                The parties are hereby notified that the District Judge may reconsider any

       matter assigned to a Magistrate Judge.

                The parties waive the objection period.



Dated: February 20, 2019




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office
United States Marshal




                                              3
